Pottle, J.
This was an action for personal injuries alleged to have been . received by the plaintiff, in consequence of being thrown from a buggy as a result of the horse hitched thereto having stepped upon a rotten plank in a bridge along a public road of a county. The evidence fully warranted, if it did not demand, the verdict in the plaintiff’s favor. The amount thereof ($750) was not only not excessive, but was less than that to which the plaintiff was fairly entitled, under the testimony introduced in her behalf. The charge of the court fairly submitted the issues; the requests to charge, so far as legal and pertinent, were covered by the general charge; and the instruction excepted to was not subject to the criticism that it contained an expression of opinion as to the weight of the evidence.

Judgment affirmed.


Russell, J., absent because of illness.